170 N.W.2d 882 (1969)
184 Neb. 638
Joseph L. KRAUSE, Appellant,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, a Corporation, Appellee.
No. 37149.
Supreme Court of Nebraska.
October 3, 1969.
William L. Howland, Lincoln, for appellant.
Healey & Healey, Lincoln, for appellee.
Heard before WHITE, C. J., CARTER, SPENCER, SMITH, McCOWN and NEWTON, JJ., and RONIN, District Judge.
WHITE, Chief Justice.
We have disposed of this case in our former opinion reported in 184 Neb. 588, 169 N.W.2d 601, by reversing the judgment of the district court sustaining the demurrer and dismissing the first cause of action and remanding the cause for a new trial to establish the amount of attorney's fees to be allowed. This judgment was in error since the case is in this court on demurrer to the first cause of action and dismissal.
On motion for rehearing the judgment of the district court is reversed as to the first cause of action and the cause is remanded for further proceedings. The judgment of the district court dismissing the second cause of action is affirmed and the motion for rehearing otherwise is overruled.